Mr. Justice Hill
delivered the opinion of the court:
Action by the board of county commissioners of Ouray county to recover from Gunnison county a certain amount expended for and on behalf of a pauper resident of the latter county. Judgment was in favor of Ouray county. The action is brought under the provisions of sections 4794, 4795, 4796 and 4797, Revised Statutes, 1908.
A liability against a county for the support of paupers originates solely in provisions of the statutes.' To sustain such a claim the case must fall within the libaility thus created and in the manner prescribed by the statute. There are none of the elements of a contract, express or implied in a demand for the support or relief of the poor. — 30 Cyc. 1127; 22 Am. & Eng. Ency. of Law (2 Ed.) 1003; Hamlin County v. Clark County, 1 S. D. 131; Lander County v. Humboldt County, 21 Nev. 415; Augusta v. Chelsea, 47 Me. 367; Washoe County v. Eureka County, 25 Nev. 356; Kellogg v. St. George, 28 Me. 255; Miller v. Somerset, 14 Mass. 396; Mitchell v. Cornville, 12 Mass. 332, Poweshick County v. Cass County, 63 Iowa 244.
The .pleadings sought to1 charge Gunnison county for •groceries and coal furnished a resident of that county by the board of county commissioners of Ouray county under the provisions of the sections of our statutes above cited. The sufficiency of the notice alleged to have been given pursuant to the provisions of section 4795, supra, was challenged in the answer. The only notice offered in evidence to sustain the allegation in the complaint enclosed a bill for $23.50. It was from the clerk of the Ouray board, addressed and properly mailed to and received by the . clerk of the Gunnison *289board. Omitting the letterhead portion, date, address and signatures, it reads:
“Herewith find enclosed statement of money advanced for groceries and coal to one John Lyons, a pauper of your ■county.
We have just ascertained through letters written by you enclosing money to Mr. Lyons for his support here, that he was a charge on Gunnison county, which letters we now have in our possession, and also-learn that your county contributed towards sending him here.
Kindly present this matter to your board at their next meeting and forward us check in payment of same.”
Section 4795, supra, provides that the notice shall contain ■a statement that said person has become chargeable as a pauper upon the county sending the notice; that it shall also include a request to the authorities of the county receiving it to remove said pauper forthwith and to pay the expenses accrued in taking care of him, her or them. The notice given does not state that the pauper had become chargeable upon Ouray county, or that he was in that county at the time of sending the notice, or that he would require assistance in the future; neither does it request that he be removed forthwith or at all therefrom. The notice enclosed a bill for $23.50. The judgment was for $221.45. There is no allegation in the complaint that the pauper, by reason of sickness, or disease, or by neglect of the commissioners of Gunnison county, or for any other sufficient reason could not have been removed from Ouray county, had such a request been made. Under such circumstances we are of opinion that the notice was insufficient to show a compliance with the statute. — 30 Cyc. 1132, 1134; Town of Beacon Falls v. Town of Seymour, 46 Conn. 281; Town of Beacon Falls v. Town of Seymour, 44 Conn. 210; M’Kay v. Welch, 6 N. Y. Sup. 358; Middletown v. Berlin, 18 Conn. 189; Cooper v. Alexander, 33 Me. 453; Belfast v. Lee, 59 Me. 293; Washoe County v. Eureka County, 25 Nev. 356.
*290The judgment is reversed. Reversed.
Mr. Justice Musser and Mr. Justice Gabbert concur.